Title: From George Washington to Jacob Schreiber, 12 March 1783
From: Washington, George
To: Schreiber, Jacob


                        
                            Sir
                            Head Quarters 12th March 1783
                        
                        I have to acknowledge your Letter of the 4th instant.
                        disposed as I am to afford you every Assistance in my power, consistent with my Duty; I am obliged to declare
                            to you, that after the Application which you have made to Congress for your Exchange, It is not for me, the Servant of
                            Congress, to grant you that Indulgence which that Hono. Body, by their particular Resolution, have thot proper to deny, as
                            inconsistent with those general principles, which they, for particular Reasons, have judged necesary to adopt. I am
                            &c.
                    